Citation Nr: 0001476	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Commission


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1994. 

The appeal arises from the December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, granting service connection for a 
left knee disorder and assigning a 10 percent rating 
effective from July 23, 1994; and granting service connection 
for a right knee disorder and assigning a noncompensable 
rating effective from July 23, 1994. 

The veteran appealed the decision, requesting a higher rating 
for each knee.  In a May 1995 VA Form 9 a Central Office 
Board hearing was requested, but the veteran failed to appear 
for the scheduled hearing. 

The Board in May 1997 reviewed and remanded the case for 
development including an additional VA examination.

By a September 1998 rating action, the RO granted increased 
ratings, for the left knee disorder to 20 percent, and for 
the right knee disorder to 10 percent.  The appeal has 
continued for higher ratings.  

A second Central Office Board hearing was scheduled in 
January 2000, and the veteran again failed to appear for the 
hearing.  No further hearing is scheduled, and the veteran 
has not contacted the VA requesting another scheduling for a 
hearing.  


FINDINGS OF FACT

1.  For the entire period of service connection for a left 
knee disorder, that left knee disorder has not been and 
continues not to be more than moderately disabling. 

2. For the entire period of service connection for a right 
knee disorder, that right knee disorder has not been and 
continues not to be more than slightly disabling. 


CONCLUSIONS OF LAW

1.  For the entire period of service connection for a left 
knee disorder, a higher rating than the 20 percent assigned 
has not been and continues not to be warranted for that 
disorder.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1998).

2.  For the entire period of service connection for a left 
knee disorder, a higher rating than the 10 percent assigned 
has not been and continues not to be warranted for that 
disorder.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran fell and 
injured his left leg in June 1992.  Upon treatment the 
condition was diagnosed as patellar subluxation.  In December 
1992 the veteran underwent arthroscopy, lateral release, and 
medial reef realignment of the left patella.  The veteran 
made some progress thereafter, but in November 1993 there was 
repeat subluxation in the left knee.  In July 1994 the 
veteran was treated for complaints of right knee pain, with a 
two year history of popping of the right knee following the 
left knee surgery.  In July 1994 the veteran received a 
medical disability discharge from service due to his knee 
disorders. 

At an October 1994 VA general examination for compensation 
purposes, the veteran's inservice medical history was noted.  
Regarding his left knee the veteran complained of inability 
to run, and exertion-related pain, swelling, and instability 
of the knee and patella.  He reported wearing a knee brace on 
the left for any exertion, but reported taking no medication 
and suffering from no locking of the knee.  Upon objective 
examination of the left knee, there was very visible 
quadriceps atrophy, with 36 centimeter circumference on the 
left compared to 39 centimeters on the right at 5 centimeters 
from the patella proximal pole.  There was significant 
exostosis of the left patella and extreme excessive lateral 
movement.  The left patella was very painful to touch, and 
there was moderate patellofemoral compression crepitus and 
tenderness.  Trace cool synovitis was also present on the 
left.  Range of motion of the left leg was to 135 degrees 
flexion and 0 degrees extension, with no instability.  The 
examiner diagnosed status post recurrent patellar subluxation 
of the left knee. 

At the October 1994 examination, the veteran complained of 
recurrent patellar subluxation of the right knee.  Upon 
objective examination of the right knee, the examiner found 
no anatomical deformities, no swelling, mild patellofemoral 
crepitus, and excessive movement of the patella, but with no 
instability and no synovitis.  Range of motion of the right 
leg was to 135 degrees flexion and 0 degrees extension.  The 
examiner diagnosed excessive patellar instability of the 
right knee.  

At a February 1998 VA examination of the knees, the veteran's 
history was noted.  The veteran complained that his left knee 
dislocated approximately three times per year and swelled 
four to five times per week after a long day.  He complained 
that his right knee locked daily upon extension of the leg 
after prolonged flexion activities, including upon arising 
after prolonged sitting, with the knee popping upon those 
movements.  Objectively, the veteran was in no acute 
distress.  While the veteran reported using a left knee 
brace, he wore none to the examination.  A well-healed 
surgical scar was noted over the medial aspect of the left 
knee.  Gait was good and steady, and neither knee showed 
redness, effusion, or swelling.  Both knees demonstrated 
range of motion to 140 degrees flexion and 0 degrees 
extension with no instability.  However, there was crepitus 
and retropatellar tenderness bilaterally, with tenderness 
greater on the left.  There was a palpable defect in the left 
patella retinaculum laterally.  Both patellae subluxated 
laterally upon digital pressure, with resulting moderate 
discomforting pain, with more subluxation and slightly more 
pain on the left.  The examiner diagnosed chondromalacia 
patella, bilateral, left greater that right, with bilateral 
patellae instability, left greater than right.  The examiner 
noted that while the bilateral disability was moderate, there 
was some diffuse thigh muscle atrophy which would benefit 
from physical therapy.  

Regarding limitations of function, the February 1998 VA 
examiner commented that the veteran's knee pains would be 
more disabling with such activities as stair and ladder 
climbing, stooping, and kneeling.  The examiner concluded 
that the veteran might encounter greater disability in 
current employment as a waiter, but not in his activities as 
a pre-law student. The examiner assessed mild functional loss 
due to pain.  Some quadriceps atrophy was noted on the left, 
with strength on the left at 3 to 4+, and on the right at 
approximately 4+, with normal strength noted to be between 4 
and 5+.  The examiner found no evidence of increased 
fatigability or incoordination. 

February 1998 VA X-rays of the knees showed no significant 
osseous, joint, or soft tissue abnormalities.  

To fulfill remand requirements, in June 1998 the February 
1998 VA examiner noted that he had reviewed the C-file.  
However, he made no additional comments regarding the 
veteran's knee disorders.  

Analysis

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected knee disorders are more 
severe than are reflected in the ratings assigned effective 
from the date of service connection.  See Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992); King v. Brown, 5 Vet.App. 
19 (1993).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107. 

In the July 1999 informal hearing presentation, the veteran's 
representative argued that the February 1998 VA examination 
for compensation purposes was deficient because the Board in 
its May 1997 remand had specifically requested that the VA 
examiner review the claims file before the examination for 
compensation purposes, whereas the February 1998 examiner did 
not review the claims file until June 1998, confirming his 
February 1998 conclusions subsequent to that review.  The 
Board notes the representative's contention, and the Board 
has reviewed the claims file in regard to that contention.  
However, the Board finds that there has been essential 
compliance with the May 1997 remand, inasmuch as the 
requested VA examination was conducted and the examiner made 
conclusions which the examiner approved following informing 
himself of the veteran's full history with review of the 
claims file.  In the February 1998 examination report the 
examiner in all necessary points fulfilled the requirements 
of the remand, including in particular addressing the 
questions of pain, fatigability, and incoordination affecting 
functional use, as required in 38 C.F.R. §§ 4.40 and 4.45 
(1998), as outlined in DeLuca v. Brown,  8 Vet.App. 202 
(1995).  

The Board finds that all evidentiary development necessary 
for an equitable disposition of the appeal has been obtained.  
The duty to assist has thus been satisfied.  38 U.S.C.A. 
§ 5107(a).

Regarding the substance of the veteran's claims, the veteran 
contended, in effect, that his bilateral knee conditions were 
more severe than were reflected in the 20 percent rating for 
the left knee assigned effective from the date of service 
connection for the left knee, and the 10 percent rating for 
the right knee assigned effective from the date of service 
connection for the right knee.  He contended that the left 
knee was very unstable and painful, and failed several times 
per month, causing him to fall.  He further contended that 
his right knee locked up several times per day, making 
walking very difficult if not impossible.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991). In general, 
disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

Upon the most recent VA examination, the veteran's knees had 
full range of motion, with range of motion found to 140 
degrees flexion and 0 degrees extension. A full range of 
motion of the knee is zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).  A 
compensable rating on the basis of limitation of flexion is 
warranted with flexion limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1998).  A compensable rating 
on the basis of limitation of extension is warranted with 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1998).  Hence, with the veteran's essentially full 
range of motion of both knees, a compensable rating on the 
basis of limitation of flexion or extension is not warranted 
for either knee.  

Medical examiners found no arthritis in the knees, with none 
shown upon VA X-rays in February 1998, so that a compensable 
rating on the basis of arthritis is not warranted for either 
knee.  

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
The veteran's chondromalacia patella in each knee is 
appropriately rated under Diagnostic Code 5257.  Under that 
code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is rated 20 percent disabling; and severe disability 
of the knee is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998).

Looking at the left knee, the Board notes that conditions of 
the left knee identified upon VA examinations in October 1994 
and February 1998 included retropatellar tenderness and an 
exostosis defect in the left patella retinaculum, some cold 
synovitis, as well as patella subluxation upon patellar 
pressure with much pain to touch in the patella.  Pain and 
tenderness was noted to be greater in the left knee than in 
the right.  However, though the veteran complained of 
instability of the joint, neither subluxation nor instability 
in the left knee joint as a whole was found. Some diffuse 
thigh muscle atrophy in the left quadriceps was noted on the 
left compared to the right, with some corresponding 
diminished strength on the left.  The left knee was noted to 
be status post surgical correction for retropatellar 
tenderness.
 
The veteran reported wearing a left knee brace but was not 
observed to wear such a device upon examination.  He also 
reported taking no medication.  The Board has considered the 
veteran's contentions of greater impairment than is reflected 
in the 20 percent rating for his left knee, with complaints 
including inability to run, exertion-related pain, swelling, 
and instability, but medical findings of a moderate level of 
disability in that knee without instability outweigh those 
contentions by the veteran.

The Board finds that the medical evidence, taken as a whole, 
supports a finding of moderate disability of the left knee, 
supporting the currently assigned 20 percent rating, but that 
a higher, 30 percent rating is not warranted because severe 
disability in that knee, with severe limitation of regular 
functioning of that joint, has not been shown.  The 
preponderance of the evidence is against entitlement to a 
rating above 20 percent for the veteran's left knee disorder.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990). 

Looking to the right knee, the Board observes that upon VA 
examinations in October 1994 and February 1998, findings 
referable to the right knee have included mild patellofemoral 
crepitus and retropatellar tenderness, some excess 
instability of the patella, and some tenderness of the 
patella and pain on finger movement of the patella, but no 
anatomical deformities, no swelling, no synovitis, and no 
subluxation or instability of the knee as a whole. In 
contrast to the left lower extremity, in the right lower 
extremity there has been no atrophy of the quadriceps 
muscles, and pain and tenderness was noted to be less in the 
right knee than the left.   Right lower extremity strength 
was noted to be within the normal range.  

While the veteran has contended that his right knee disorder 
is more severe than is reflected by a 10 percent rating, and 
has complained of pain in the knee and of locking of the knee 
upon standing after prolonging sitting, and popping of the 
joint, medical evidence has not shown more than a slightly 
disabling condition of that joint.  The Board finds that the 
medical evidence presented accurately depicts the current 
level of right knee disorder, the veteran's contentions 
notwithstanding. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating above the 10 percent 
currently assigned for a right knee disorder.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert.

The Board has noted the comments of the veteran's 
representative in January 2000 to the effect that the rating 
for the right knee disorder should be raised to 20 percent, 
because the examiner classified the right knee disorder as 
moderately disabling.  As noted above, there is no 
instability of either knee and there is subluxation of both 
patellae only on digital pressure.  A conclusion that there 
is moderate left knee disability is supported by the finding 
of quadriceps weakness on the left.  There is no quadriceps 
weakness on the right.  The clinical findings referable to 
the right knee are not compatible with more than slight right 
knee disability.  

The Board has considered the mild functional loss due to pain 
as assessed by the February 1998 examiner, and finds that the 
currently assigned 20 percent rating for the left knee and 10 
percent rating for the right reflect this pain-related 
functional loss.  In that regard, the Board notes that the 
veteran's knee disabilities, aside from some excess movement 
of the patella, have been principally medically associated 
with pain on motion or ongoing pain symptomatology.  The 
February 1998 VA medical examiner assessed that increased 
fatigability or incoordination of either the right or left 
knee joints was not shown.  Hence no increased rating above 
ratings presently assigned for the left or right knees are 
warranted based on pain, ready fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998). 

VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion, as well as mild 
lateral instability, a 10 percent rating may be applied for 
the limitation of motion, and another 10 percent may be 
applied for the instability.  Here, as there is no X-ray 
evidence of current arthritis, the February 1998 examination 
revealed a full range of motion of the knees, and as there 
has been no medical finding of instability in either knee 
from 1994 onward, an additional rating on such bases as are 
discussed in VAOPGCPREC 23-97 need not be considered for 
either knee.   

The Board has reviewed the entire record and finds that the 
20 percent rating confirmed by this decision for a left knee 
disorder and the 10 percent rating confirmed by this decision 
for a right knee disorder reflect the most disabling these 
disorders have been since the veteran was discharged from 
service, which is the beginning of the appeal period for both 
increased rating claims.  Thus, the Board has concluded that 
staged ratings for these disorders are not warranted.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).


ORDER

1.  For the entire period of service connection beginning 
from the effective date of service connection, a higher 
rating than the 20 percent assigned for a left knee disorder 
is denied.  

2.  For the entire period of service connection beginning 
from the effective date of service connection, a higher 
rating than the 10 percent assigned for a right knee disorder 
is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

